Citation Nr: 1502529	
Decision Date: 01/20/15    Archive Date: 01/27/15

DOCKET NO.  09-18 592	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUES

1.  Entitlement to an earlier effective date prior to May 16, 2007, for the grant of service connection for dysthymic disorder.

2.  Whether new and material evidence has been received to reopen a claim for service connection for hepatitis C.

3.  Whether new and material evidence has been received to reopen a claim for service connection for parvovirus.

4.  Entitlement to service connection for hepatitis C.

5.  Entitlement to service connection for parvovirus.


REPRESENTATION

Appellant represented by:	Arizona Department of Veterans Services

ATTORNEY FOR THE BOARD

T. Adams, Counsel


INTRODUCTION

The Veteran served on active duty from May 1990 to April 1994.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a March 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Phoenix, Arizona.  In July 2014, the Veteran testified before the undersigned Veterans Law Judge (VLJ) at a travel board hearing.  A transcript of this hearing is of record.

Although the Veteran perfected a May 2009 substantive appeal as to a service connection claim for back disability, the RO granted this claim in an August 2013 rating decision.  Because he has not appealed the rating or effective date assigned to this disability, no claim regarding this disorder is in appellate status at this time.

This appeal was processed using the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing systems.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of these electronic records.


FINDINGS OF FACT

1.  The earliest date of claim subsequent to the September 2005 final rating decision denying entitlement to service connection for an acquired psychiatric disorder, was the Veteran's May 16, 2007, claim to reopen the issue of entitlement to service connection for an acquired psychiatric disorder (claimed as bipolar disorder), which is the appropriate effective date.

2.  In a rating decision issued in September 2005, the RO denied service connection for hepatitis C and parvovirus, essentially on the finding that the medical evidence did not demonstrate that either condition was incurred in or aggravated by service; the Veteran did not appeal the September 2005 decision within one year of being notified.
 
3.  The evidence received since the September 2005 RO decision is new and raises a reasonable possibility of substantiating the claims of entitlement to service connection for hepatitis C and parvovirus.

4.  The evidence is at least in equipoise as to whether the Veteran's hepatitis C had its onset in service or is otherwise etiologically related to his active service.

5.  The Veteran's parvovirus was not manifest during service or for many years thereafter, and is unrelated to service.


CONCLUSIONS OF LAW

1.  The criteria for an effective date earlier than May 16, 2007, for the award of service connection for dysthymic disorder are not met.  38 U.S.C.A. §§ 5107, 5110 (West 2014); 38 C.F.R. §§ 3.1(p), 3.151, 3.155, 3.157, 3.400 (2014).

2.  The September 2005 rating decision that denied service connection for hepatitis C and parvovirus is final.  38 U.S.C.A. § 7105 (West 2002), 38 C.F.R. §§ 3.160(d), 20.201, 20.302, 20.1103 (2014).

3.  New and material evidence has been received since the September 2005 denial of service connection for hepatitis C and parvovirus, and those claims are reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2014).
 
4.  Resolving reasonable doubt in the Veteran's favor, the criteria for service connection for hepatitis C, are met.  38 U.S.C.A. §§ 1110, 1131, 1507 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2014).
5.  Parvovirus was not incurred in or aggravated by service, and may not be presumed related to service.  38 U.S.C.A. §§ 1110, 1111, 1131, 1132, 5103(a), 5103A (West 2014); 38 C.F.R. §§ 3.159, 3.303 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Earlier Effective Date Claim

The Veteran is seeking an earlier effective date for the grant of service connection for dysthymic disorder.

The laws and regulations governing effective dates establish that unless specifically provided otherwise, the effective date of an award based on an original claim, a claim reopened after final adjudication, or a claim for increase of compensation, dependency and indemnity compensation, or pension, shall be fixed in accordance with the facts found, but shall not be earlier than the date of receipt of application therefor.  38 U.S.C.A. § 5110(a).

The effective date of an award of disability compensation based on new and material evidence received after a final disallowance shall be the date of receipt of the new claim or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110; 38 C.F.R. § 3.400(q)(2).

A reopened claim is any application for a benefit received after final disallowance of an earlier claim.  38 C.F.R. § 3.160(e).

The Veteran's original claim for service connection for a psychiatric disorder was filed with VA in June 2005.  In September 2005, the VA RO denied the claim.  The Veteran did not file a notice of disagreement, and the September 2005 rating decision became final.  See 338 U.S.C.A. § 7105.

The Veteran filed to reopen his claim on May 16, 2007.  The Veteran filed a subsequent on December 11, 2007.  In a March 2008 rating decision, the VA RO granted service connection for dysthymic disorder effective December 11, 2007.  
The Veteran appealed the issue of entitlement to an earlier effective date for service connection.  

In an April 2013 Supplemental Statement of the Case, the RO awarded an earlier effective date of May 16, 2007.  The Veteran has continued his appeal.

In this case, since the Veteran did not file a timely notice of disagreement with the RO's September 2005 decision, it became final, and is not subject to revision in the absence of clear and unmistakable error (CUE) in the decision.  38 U.S.C.A. §§ 5109A; 7104; Rudd v. Nicholson, 20 Vet. App. 296 (2006).  A motion for CUE has not been filed and accordingly is not before the Board.  Thus, the September 2005 decision is a legal bar to an effective date prior to the date of the claim to reopen the issue of entitlement to service connection for dysthymic disorder.

The earliest date after the September 2005 rating decision that the Veteran expressed an intent to reopen his claim for service connection is May 11, 2007, which is the presently assigned effective date.  Under the controlling law and regulations outlined above, the award of compensation based on a reopened claim may be no earlier than the date of receipt of the claim, or the date entitlement arose, whichever is the latter.  38 C.F.R. § 3.400(r).  Thus, the May 11, 2007, date of claim is the appropriate effective date, because even if the date that the entitlement arose could be found to precede it, the latter of the two dates controls.  38 C.F.R. § 3.400.  

The Board observes that in his May 2007 claim, he alleged that on November 14, 2005 he submitted a notice of disagreement (NOD) to the September 2005 rating decision; that on June 27, 2006, he requested the status of the appeal and was told that it was being worked on (he also alleges that on March 12, 2007 he learned that there was no record of appeal; and that on April 19, 2007 he supplied additional evidence in support of his claim).  

Accordingly, based on the facts contended above, the effective date for the grant of service connection should be his initial date of claim, June 29, 2005 (which implies that the prior decision was still pending and was not final).

However, a review of the claims file does not show that the Veteran filed a NOD to the September 2005 rating decision or made contact with the VA close in time to this alleged NOD, which may have preserved an earlier date.  Such contacts would include calling the RO or writing a letter to the RO to obtain a status update of this alleged claim, or some other communication that would have demonstrated the Veteran's intent to file.  Ultimately, the Veteran's first intent to file a service connection claim for an acquired psychiatric disorder did not occur until his May 2007 application.  The record indicates no lost records or claims (the file appears complete).  Moreover, the Veteran has not submitted any documentation, including a copy of a previously submitted NOD, which would further support his claim.

Accordingly, the claim must be denied.  See 38 C.F.R. § 3.400(q)(2), (r); see also Washington v. Gober, 10 Vet. App. 391, 393 (1997); Wright v. Gober, 10 Vet. App. 343, 346-47 (1997).

I. New and Material Evidence

Service connection for hepatitis C and parvovirus was denied in a September 2005 rating decision essentially on the finding that the medical evidence failed to establish that the Veteran's hepatitis C and parvovirus had been caused by or incurred in service.  

With regard to hepatitis C, reference was made to the fact that a July 2005 VA examiner stated that while the Veteran's military occupational specialty (MOS) of corpsman placed him at risk for needle sticks and other significant blood and body fluid exposures, the examiner needed more information to opine as to whether there was a relationship between his hepatitis C and his identified in-service risk factors. 

The Veteran did not appeal this decision.  Additionally, no evidence was received within one year of the RO decision and no new relevant service records have been submitted.  Therefore, the prior decision is final.  38 C.F.R. § 3.156(b) and 3.156(c) (2014). 

The evidence received since the September 2005 rating decision includes an April 2012 private opinion from a nurse practitioner relating his current hepatitis C to his service.  

With regard to parvovirus, the record includes a March 2012 VA opinion that the Veteran has a remote infection which is less likely contracted in service, but it is not possible to determine with certainty when the parvovirus infection was contracted. 

In this regard, "with certainty" is not the standard the VA uses in the adjudication of Veteran's claims.

These opinions are both new and material and raise a reasonable possibility of substantiating the claims.  38 C.F.R. § 3.156(a); Shade v. Shinseki, 24 Vet. App. 110 (2010).  The claims are thereby reopened and will be reviewed on a de novo basis.

We note that the RO also reopened the claims and performed a de novo review in the August 2013 Supplemental Statement of the Case.  Barnett v. Brown, 83 F.3d 1380, 1383-84 (Fed. Cir. 1996).  Furthermore, review of the procedural history and development of the instant appeal persuades the Board that we can decide the merits of the Veteran's reopened claims without prejudice to the Veteran.  Bernard v. Brown, 4 Vet. App. 384 (1993).

II. Service Connection

Turning to a consideration of the claims on their merits, under the relevant laws and regulations, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2002).  Generally, the evidence must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166 -67 (Fed. Cir. 2004); Caluza v. Brown, 7 Vet. App. 498, 505 (1995).

In addition, 38 U.S.C.A. § 1154(a) requires that VA give 'due consideration' to 'all pertinent medical and lay evidence' in evaluating a claim for disability or death benefits.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  Specifically, '[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.'  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006).

1. Hepatitis C

The Veteran asserts that he has hepatitis C that is related to his service.  The service treatment records indicate complaints of fatigue.

In addition to the July 2005 VA examination, the record includes a March 2012 VA examination and opinion (and November 2012 addendum) that it is less likely than not that the Veteran 'contracted hepatitis C in service, due in part to the fact that there is nothing specific about the chronic hepatitis C infection that would pinpoint its origin and the Veteran's risk factors included a history of alcohol use and current HIV infection.  The examiner indicated that there was no documentation of hepatitis serology in the service treatment record and/or needle stick, but acknowledged that it can take several years for chronic hepatitis C to develop.  Evidence in favor of the claim includes a February 2005 VA treatment record which indicates a diagnosis of hepatitis C probably due to a tattoo received 10-12 years ago, which suggests an in-service onset.  The record also includes the April 2007 private opinion and rationale that included review of the claims file and the opinion that it is highly probable that the Veteran's hepatitis C began during service.

All medical opinions have been reviewed in detailed.  In this regard, the Board finds that no one opinion is any more probative than the other.  The opinions are in relative equipoise.  See Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990) (held that an appellant need only demonstrate that there is an "approximate balance of positive and negative evidence" in order to prevail.).

Accordingly, with the resolution of reasonable doubt in the favor of the Veteran, the Board finds that the criteria for service connection for hepatitis C are met.  See 38 U.S.C.A. § 1507; 38 C.F.R. §§ 3.102.

The nature and extent of this disability caused by service is not currently before the Board.

2. Parvovirus

The Veteran contends that he has parvovirus which he contracted during service in Asia from November 1992 to April 1994.  See, November 2005 Statement in Support of Claim.  Specifically, the Veteran has acknowledged the lack of a diagnosis or treatment of parvovirus in his service treatment records, but argues that "there is evidence that this is strictly an Asian-occurring virus which usually affects only those with a suppressed immune system..."  See, May 2007 claim to reopen.

The Veteran's service treatment records are negative for any findings, complaints, or diagnosis of parvovirus.

Post-service treatment records reflect diagnoses and treatment of parvovirus.

On March 2012 VA infectious diseases Disability Benefits Questionnaire (DBQ) examination, the examiner diagnosed past parvovirus infection, resolved.  The examiner stated that there is no evidence of current parvovirus infection.  The examiner opined that the Veteran's parvovirus infection is less likely than not contracted in Okinawa as a result of depressed immune system caused by hepatitis, based on the rationale that there is no documentation of parvovirus serology in his service treatment records and current serology is positive for IgG antibody to parvovirus which indicates remote infection.  The examiner further opined that it is not possible to determine with certainty when the parvovirus infection was contracted as parvovirus is a ubiquitous organism present in many parts of the world and the United States as many as 50 percent of adults have been infected with parvovirus B19, usually as children or young adults.

There is no contrary medical evidence of record.

The Board acknowledges that the VA examiner opined that it is not possible to determine with certainty when the parvovirus infection began, but there simply is no competent evidence of record which indicates that the virus began during service. 

The Board finds that the VA examiner's opinion is probative as it provides a detailed rationale and addresses the Veteran's complete history and primary contention concerning the etiology of his parvovirus.  In this regard, both the facts of this case and the medical opinion are of high probative value providing particularly clear and highly negative evidence against the Veteran's claim. 

While acknowledging that the Veteran is competent to report symptoms or report that he had been diagnosed with parvovirus, the Veteran is not competent to testify with regard to the nature and, more importantly, etiology of any parvovirus.  The diagnosis of parvovirus is a complex medical question.  The Veteran is not competent to provide medical evidence as to such a question, and specifically, is not competent to provide an opinion as to a diagnosis and etiology in such cases.  See Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2001); Routen v. Brown, 10 Vet. App. 183, 186 (1997). 

The Board understands the Veteran's concerns and notes that while the Veteran may have a diagnosis of parvovirus, the Veteran has simply not provided probative evidence that his parvovirus began in, or was aggravated by, his active duty service and that the medical evidence he has provided in entitled to very limited weight.  The best medical evidence of record, in fact, shows that the Veteran's parvovirus did not begin during active duty service.

In light of the above discussion, the Board concludes that the preponderance of the evidence is against the claim for service connection for parvovirus and there is no doubt to be otherwise resolved.  As such, the appeal is denied.

Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).

In this case, the Board reopens the claims of entitlement to service connection for hepatitis C and parvovirus and granted the claim of entitlement to service connection for hepatitis C which constitutes a complete grant of the benefits sought on appeal.  Any error that was committed with respect to either the duty to notify or the duty to assist was harmless and need not be further considered with regard to these specific issues.

With regard to the earlier effective date claim, the resolution of the Veteran's appeal for an earlier effective date turns on the law as applied to the undisputed facts in the Veteran's claim regarding the date his claim was received and date his entitlement arose.  As this case turns on a matter of law, further assistance, such as the further procurement of records, would not assist the Veteran with the claim.  Consequently, no further notice or development under the VCAA is warranted.  See Mason v. Principi, 16 Vet. App. 129, 132 (2002); see also Livesay v. Principi, 15 Vet. App. 165 (2001) (en banc) (holding that the VCAA is not applicable where it could not affect a pending matter and could have no application as a matter of law).

With regard to his claim for service connection for parvovirus on the merits, the Veteran has received all essential notice, has had a meaningful opportunity to participate in the development of his claim, and is not prejudiced by any technical notice deficiency along the way.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).  The RO sent the Veteran a letter in September 2012 which informed him of all three elements required by 38 C.F.R. § 3.159(b).  As such, the VCAA duty to notify was satisfied.

Additionally, the Veteran testified at a hearing before the undersigned Veterans Law Judge (VLJ) in July 2014.  A hearing officer who conducts a hearing must fully explain the issues and suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488 (2010).  Here, during the hearing, the Veteran was assisted by a representative, and both the representative and the VLJ asked relevant questions concerning the etiology of parvovirus and questions relevant to his earlier effective date claim.  Neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2).

The Board is also satisfied VA has made reasonable efforts to obtain relevant records and evidence.  Specifically, the information and evidence that has been associated with the claims file includes the Veteran's service treatment records, post-service VA treatment records, SSA records, and the Veteran's written assertions.  No outstanding evidence has been identified that has not otherwise been obtained.

Next, a relevant a VA examination and opinion was obtained in March 2012.  In sum, the Board finds that the examination report and opinion shows that the examiner considered the evidence of record and the reported history of the Veteran, conducted thorough infectious disease examination, noting all findings necessary for proper adjudication of the matter, and explained the rationale for the opinion offered.  Hence, the Board finds that the VA examination and medical opinion obtained in this case is adequate.  See Barr v. Nicholson, 21 Vet. App. 303 (2007) (VA must provide an examination that is adequate for rating purposes).

Under these circumstances, the Board finds that VA has complied with all duties to notify and assist required under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159.




ORDER

An earlier effective date prior to May 16, 2007, for the grant of service connection for dysthymic disorder, is denied.

The claims for service connection for hepatitis C and parvovirus are reopened.

Service connection for hepatitis C is granted.

Service connection for parvovirus is denied.


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


